DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             DAVID B. MECH,
                                Appellant,

                                     v.

                BRAZILIAN WAXING BY SISTERS, INC.,
                            Appellee.

                               No. 4D22-145

                             [August 10, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502020SC003890.

   Jason S. Weiss of Weiss Law Group, P.A., Coral Springs, for appellant.

   No appearance for appellee.

FORST, J.

   Appellant David B. Mech appeals the trial court’s final judgment
summarily denying his motion for summary judgment and granting
Appellee Brazilian Waxing by Sisters, Inc.’s cross-motion for summary
judgment. Appellant’s sole argument on appeal is that the trial court failed
to comply with Florida Rule of Civil Procedure 1.510(a) in issuing its
summary judgment rulings without stating the reason for said rulings on
the record. As Appellant’s claim was filed in small claims court and rule
1.510 is not necessarily applicable to small claims actions, we find no error
and thus affirm.

                               Background

    Appellant filed a complaint against Appellee, seeking $95 in damages
for Appellee’s alleged breach of the Palm Beach County Code and further
requesting to enjoin Appellee from engaging in discriminatory pricing. The
filing sheet designated the complaint as a “County Civil Small Claim[] up
to $8,000,” seeking both monetary and “[n]on-monetary declaratory or
injunctive relief.”
    Appellant moved for summary judgment “pursuant to Rule 1.510 of the
Florida Rules of Civil Procedure.” Less than two weeks later, Appellee filed
a competing motion for summary judgment. This motion made no
reference to the Florida Rules. A hearing was held on the motions and
both parties agreed with the trial court’s observation “there are no material
disputed issues of fact. This is purely an issue of law, and it’s all or
nothing[,] one of you is right and one of you is wrong.” After a short
hearing, the trial court reserved its ruling. Later that day, the trial court
issued a final judgment wherein it summarily denied Appellant’s motion
for summary judgment and summarily granted Appellee’s cross-motion for
summary judgment. After the trial court denied Appellant’s motion for
rehearing, Appellant filed the instant appeal.

                                   Analysis

   An appellate court reviews the trial court’s summary disposition of a
small claims action de novo. See Larsens Auto., LLC v. Haberkorn, 326 So.
3d 785, 788 (Fla. 2d DCA 2021) (“Because [Florida Small Claims Rule
7.135] appears analogous to Florida Rule of Civil Procedure 1.510
governing summary judgment, we will review the trial court’s grant of
summary disposition de novo.”).        Here, Appellant summarizes his
argument as “the Order is legally insufficient because it does not identify
the reasons for granting or denying either of the Parties’ motions for
summary judgment [and w]ithout such reasoning, Appellant is unduly
imperiled if the Order is found to be legally sufficient.” In light of this
narrow issue, we refrain from addressing the merits of the trial court’s
rulings on the respective motions for summary judgment.

     The Florida Rules of Civil Procedure “apply to all actions of a civil nature
. . . in the circuit courts and county courts except those to which . . . the
Small Claims Rules apply.” Fla. R. Civ. P. 1.010. In contrast, the Florida
Small Claims Rules “are applicable to all actions of a civil nature in the
county courts which contain a demand for money or property, the value of
which does not exceed $8,000 exclusive of costs, interest, and attorney’s
fees.” Fla. Sm. Cl. R. 7.010(b).

    The Florida Small Claims Rules expressly incorporate several of the
Florida Rules of Civil Procedure so that those specific rules are likewise
applicable to small claims court. See Fla. Sm. Cl. R. 7.020(a) (“Florida
Rules of Civil Procedure 1.090(a), (b), and (c); 1.190(e); 1.210(b); 1.260;
1.410; and 1.560 are applicable in all actions covered by [the small claims
rules.]”). However, the Florida Small Claims Rules “do not incorporate all
of the Florida Rules of Civil Procedure.” Arafat v. U-Haul Ctr. Margate, 82
So. 3d 903, 905 (Fla. 4th DCA 2011). Notably, they do not incorporate

                                       2
Florida Rule of Civil Procedure 1.510, which provides the procedure and
requirements regarding summary judgment.             Instead, summary
disposition for small claims actions is governed by Florida Small Claims
Rule 7.135.

   There are several differences between Florida Rule of Civil Procedure
1.510 and Florida Small Claims Rule 7.135. Relevant to the instant case,
Florida Rule of Civil Procedure 1.510 provides that when the trial court
addresses a party’s motion for summary judgment, it “shall state on the
record the reasons for granting or denying the motion,” whereas Florida
Small Claims Rule 7.135 merely provides that “[a]t pretrial conference or
at any subsequent hearing, if there is no triable issue, the court shall
summarily enter an appropriate order or judgment.” Compare Fla. R. Civ.
P. 1.510(a) with Fla. Sm. Cl. R. 7.135 (emphasis added). Accordingly, in a
small claims action, a trial court is not required to state on the record its
reasoning for granting or denying summary disposition. 1

    We note that Florida Small Claims Rule 7.020(c) provides: “In any
particular action the court may order that action to proceed under 1 or
more additional Florida Rules of Civil Procedure on application of any party
or the stipulation of all parties or on the court’s own motion.” Id.
(emphasis added). Here, only one party (Appellant) invoked Florida Rule
of Civil Procedure 1.510 and, to the extent that this can be deemed “an
application to proceed under that rule,” the small claims rule provides the
trial court with discretion (“may order”) whether to so proceed. Cf. State
Farm Mut. Auto. Ins. Co. v. Precision Diagnostic, Inc., No. 15–AP–14, 2017
WL 1287775, n.2 (Fla. 19th Cir. Ct. March 30, 2017) (“Prior to transfer,
the Broward County court entered an order invoking the rules of civil
procedure in response to a stipulated motion, which is why a motion for
summary judgment was permitted in a small claims case.”).

                                   Conclusion

   As the underlying summary disposition proceedings were governed by
Florida Smalls Claims Rule 7.135, the trial court’s order summarily ruling
on the parties’ respective motions did not violate Florida Rule of Civil
Procedure 1.510, as that rule was not applicable here.

1 Permitting such summary dispositions for small claims is explained by the
quote provided in Morburger v. J. Reporting, Inc., 318 So. 3d 619, 621 (Fla. 3d
DCA 2021): “Historically, the purpose of small claims courts is to provide greater
access to justice for the public by allowing claims for small amounts of money to
be litigated inexpensively and efficiently.” (quoting Bartlett v. Portfolio Recovery
Assocs., 438 Md. 255, 91 A.3d 1127, 1138 (2014)).

                                         3
  Affirmed.

MAY and DAMOORGIAN, JJ., concur.

                         *         *      *

  Not final until disposition of timely filed motion for rehearing.




                                   4